Citation Nr: 1804087	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  15-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for status post cataract extraction of the left eye.

2. Entitlement to service connection for right eye disorder, to include nuclear sclerosis, claimed as secondary to service-connected status post cataract extraction of the left eye.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to November 1947 and from October 1948 to July 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2014 by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript is associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159 (2017).

Upon a review of the record, the Board finds that the Veteran's claim for an increased rating for status post cataract extraction of the left eye must be remanded for a contemporaneous VA examination in order to assess the current nature and severity of this service-connected disability.  In this regard, the record reflects that the Veteran was most recently afforded a VA examination in October 2016.  Since that time, the Veteran reports an increase in the severity of his symptoms.  Specifically, at the October 2017 Board hearing, the Veteran reported increased diplopia with one version off to the side and at an angle, greater movement of vision, and difficulty with depth perception.  He indicated that such symptoms resulted in dizziness, tiredness, and headaches.  Additionally, a November 2017 VA treatment record shows the Veteran felt his diplopia was getting worse, and it was harder to drive and see clearly.  In light of these allegations of worsening symptoms, the Board finds that an additional VA examination is warranted to determine the Veteran's current level of impairment due to his left eye disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran asserts that he has a right eye disorder proximately due to his service-connected status post cataract extraction of the left eye.  In this respect, a June 2014 VA examiner opined that the Veteran's nuclear sclerosis in his right eye was an age-related cataract.  However, the examiner did not address whether the Veteran's right eye disorder was aggravated by the Veteran's left eye disability.  Therefore, the Board finds remand is warranted in order to obtain an addendum opinion addressing such matter.  

Finally, as the Veteran receives treatment for his eye disorders through the VA facility in Buffalo, updated VA treatment records dated from November 2017 to the present should be obtained on remand. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records dated from November 2017 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected status post cataract extraction of the left eye and the etiology of his right eye disorder.  The electronic file, including a copy of this Remand, must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.

(A)  The examiner should describe the nature and severity of all manifestations of the Veteran's status post cataract extraction of the left eye, to specifically include his visual acuity, field of vision, and diplopia.  He or she should specifically address whether such disability results in dizziness, tiredness, and headaches.  The examiner should also comment on the functional impairment resulting from the Veteran's left eye disability.

(B)  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's eye disorder, diagnosed as nuclear sclerosis, is aggravated by his service-connected left eye disability. For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

Any opinion expressed should be accompanied by supporting rationale.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If any of the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

